Citation Nr: 0210801	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-03 775	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from December 1950 to December 
1954.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied entitlement to .  

In March 1992 the Board remanded various claims of the 
veteran to the RO, including entitlement to an increased 
rating for a deviated nasal septum, rated 10 percent 
disabling, and entitlement to compensable ratings for scars 
of the neck, nose, left lower chest, and the left lower 
thigh.  Subsequently, a February 1993 rating action granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent rating, both effective from March 
18, 1991, but service connection for heart disease, claimed 
as secondary to PTSD, was denied.  The issues of the 
increased ratings and service connection for heart disease 
were addressed in supplemental statements of the case in 
March and May 1993.  In June 1993 a VA Form 1-646 addressed, 
in part, service connection for heart disease as due to PTSD; 
however, in a VA Form 21-4138, Statement in Support of Claim, 
the veteran withdrew the issues of service connection for 
heart disease and an increased rating for the deviated nasal 
septum but expressed his desire to appeal the 30 percent 
rating for PTSD which the RO apparently believed was mooted 
by the October 8, 1993,  rating action granting a 70 percent 
rating effective March 18, 1991.  Generally see AB v. Brown, 
6 Vet. App. 35 (1993) (decided October 6, 1996, and published 
as amended on November 19, 1993) (holding that a grant of 
less than the maximum schedular rating does not moot an 
appeal).  In addition, the issues of compensable ratings for 
multiple scars were never recertified for appellate review 
during the veteran's lifetime and those claims were never 
formally withdrawn.  The appellant filed a claim in January 
2000, for dependency and indemnity compensation, to include 
accrued benefits.  The RO has not adjudicated the claim for 
accrued benefits.  Therefore, these matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained. 

2.  The veteran died in January 2000 due to the effects of 
congestive heart failure.  

3.  At the time of the veteran's death, the disabilities for 
which service connection was in effect included PTSD, rated 
70 percent disabling from March 18, 1991, and 100 percent 
disabling from December 8, 1993. 

4.  The veteran's PTSD contributed to the development of his 
fatal heart disease.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim.  Accordingly, no further 
action is required to comply with the provisions of the VCAA 
or the implementing regulations. 

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

Service incurrence or aggravation of cardiovascular disease 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  
Analysis

The death certificate reveals that the veteran died in 
January 2000, at the age of 67.  The immediate cause of death 
was certified to be cardiac arrest due to congestive heart 
failure.  

At the time of the veteran's death, the disabilities for 
which service connection was in effect included PTSD, rated 
100 percent disabling from December 8, 1993, and previously 
rated 70 percent disabling.  

Service connection for heart disease, claimed as secondary to 
service-connected PTSD, was denied by the RO in February 
1993.  The appeal of that denial was subsequently withdrawn.  
However, 38 C.F.R. § 20.1106 (2001) provides that issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  

It is neither shown nor contended that the veteran developed 
his fatal heart disease during service or within one year 
after service discharge.  The earliest clinical evidence of 
heart disease is in about 1965.  A private electrocardiogram 
(EKG) in June 1965 revealed evidence of a posterior apical 
infarction.  Dr. Erwin reported in December 1984 that the 
veteran reported having had angina for 18 or 19 years.  He 
had a coronary artery bypass graft in 1984.  

In September 1991 Dr. Wolaver, a psychiatrist, reported that 
the veteran first presented with a depressive condition 
following open-heart surgery.  

In April 1993 Dr. Wolaver reported that he thought, "that 
the heart condition was certainly exacerbated by the [PTSD] 
since his depression and and [sic] anxiety have been very 
considerable indeed."  
On VA psychiatric examination in November 1995 it was noted 
that Dr. Wolaver was now deceased.  It was noted that 
psychological testing in 1984 had indicated that the veteran 
presented, "a picture of depression probably reactive to 
declining health."  It was further noted that Dr. Wolaver 
had stated in November 1988 that, "the original diagnosis 
was a dysthymic disorder but in reality a better diagnostic 
term might be [PTSD] with the stress being his heart 
condition and recent surgery."  It was commented that Dr. 
Wolaver's 1993 statement that the cardiac condition was a 
result of PTSD was, "a reversal of his original statements, 
both in my opinion are incorrect."  After the examination 
the pertinent diagnosis was dysthymia secondary to a history 
of arteriosclerotic heart disease with cardiac surgery.  

In January 2000 Dr. Cox reported that in his opinion the 
veteran's, "chronic anxiety certainly exacerbated his 
underlying cardiac disease and ultimately may have played a 
part in his demise."  

The 1995 VA psychiatrist concluded that Dr. Wolaver's 1993 
statement (that PTSD exacerbated the veteran's heart disease) 
was a reversal of his 1991 statement that a depressive 
disorder followed cardiac surgery.  The Board does not agree 
since the latter statement indicates that the heart disease 
was exacerbated rather than caused by the psychiatric 
disability.  Moreover, Dr. Cox has also expressed his opinion 
that the veteran's PTSD exacerbated the veteran's heart 
disease and may have played a role in the veteran's death.  
In the Board's opinion, the evidence supportive of the 
appellant's claim is at least in equipoise with that against 
the claim.  Therefore, the Board concludes that the veteran's 
service-connected PTSD played a material causal role in his 
death.  38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for the cause of the veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

